Case 1:19-cr-00561-LAP Document 26 Filed 09/06/19 Page 1of1

THE LAW OFFICES OF

ANDREW J. FRISCH, PLLC

ONE PENN PLAZA
53rd FLOOR
NEW YORK, NEW YORK 10119

(212) 285-8000
FAX: (646) 304-0852 September 6, 2019 OF COUNSEL

JASON D. WRIGHT
ADMITTED IN NEW YORK. VIRGINIA
AND THE DISTRICT OF COLUMBIA

By ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Steven Donziger;
Criminal Docket Number 19-561 (LAP); (Civil Docket No. 11-691)

Dear Judge Preska:

On behalf of Steven Donziger, I write to request an amendment to Mr. Donziger’s
bond. Ms. Glavin advises me that she has no objection. Pretrial Services Officer Harmon has no
objection as described herein.

To accommodate me, Mr. Donziger has agreed to meet with me from time to time
at my home office in Hudson County, New Jersey, where I spend considerable time working and
occasionally meet clients. I live directly across the Hudson River from Manhattan, one PATH or
ferry stop away. For example, I have an argument in the Second Circuit this Monday and would
prefer that Mr. Donziger travel to me this weekend rather than me devoting time in transit to his
Upper West Side apartment or my Midtown office. Even if this request is not approved in time
for this weekend, I anticipate other circumstances will arise where meeting at my home office
would be more time-efficient for me.

Ms. Glavin has no objection to this request provided, of course, that Ms. Harmon
approves in advance of each visit, and Ms. Harmon has no objection provided that she approves
in advance of each visit. I have provided Ms. Harmon with my exact street address.

Thus, I respectfully request that Mr. Donziger’s bond be amended to permit travel
to Hudson County, New Jersey, to meet with me, subject to the protocols of home confinement.

I appreciate the Court’s consideration.
Respectfully submitted,

/s/
Andrew J. Frisch
cc: Ms. Rita Glavin

Ms. Lea Harmon WWwW.ANDREWFRISCH.COM
